                                  Case 8:20-cv-00235-JVS-DFM Document 27 Filed 03/16/21 Page 1 of 1 Page ID #:100



                                       1
                                           Brent Dorian Brehm (SBN 248983)
                                       2   bbrehm@kantorlaw.net
                                       3
                                           Corinne Chandler (SBN 111423)
                                           cchandler@kantorlaw,net
                                       4   KANTOR & KANTOR, LLP
                                       5   19839 Nordhoff Street
                                           Northridge, CA 91324
                                       6   Telephone: (818) 886-2525
                                       7   Facsimile: (818) 350-6272

                                       8
                                                                 UNITED STATES DISTRICT COURT
                                       9
                                                               CENTRAL DISTRICT OF CALIFORNIA
                                      10
                                                                         SOUTHERN DIVISION
                                      11
1050 Marina Village Pkwy., Ste. 105




                                      12   RICHARD GIBBS,                              CASE NO.: 8:20−cv−00235−JVS−DFM
    KANTOR & KANTOR, LLP

    Alameda, California 94501




                                      13                Plaintiff,
                                                                                       ORDER GRANTING
         (510) 992-6130




                                      14         vs.                                   STIPULATION FOR DISMISSAL
                                      15   MASSACHUSETTS MUTUAL LIFE                   OF ACTION WITH PREJUDICE
                                           INSURANCE COMPANY,
                                      16                                               Complaint filed: February 5, 2020
                                                        Defendant.
                                      17

                                      18

                                      19

                                      20

                                      21         Pursuant to the stipulation of the parties, the above-entitled action is
                                      22   dismissed in its entirety with prejudice. Each party shall bear its own fees and costs.
                                      23

                                      24   DATE: March 16, 2021
                                      25

                                      26                                  ____________________________
                                      27                                      Hon. James V. Selna
                                                                              United Stated District Court Judge
                                      28
                                                                                      1
                                             ORDER GRANTING STIPULATION FOR DISMISSAL OF ACTION WITH
                                                                   PREJUDICE
